Citation Nr: 9926029	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-08 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen his claim for service connection for 
aggravation of a left leg disorder due to polio.

2.  Whether the veteran has submitted new and material 
evidence to reopen his claim for service connection for a low 
back disorder.

3.  Entitlement to service connection for osteoarthritis of 
the right knee, status post total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 1998 
and April 1998 of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO) which denied the 
veteran's application to reopen his claims for service 
connection for aggravation of a left leg disorder and a low 
back disorder, and for an original claim for service 
connection for a right knee disorder.  A notice of 
disagreement with the January 1998 decision was submitted in 
April 1998, a statement of the case was issued in July 1998, 
and a substantive appeal was filed in August 1998.  A notice 
of disagreement with the April 1998 decision was submitted in 
June 1998, a statement of the case was issued in July 1998, 
and a substantive appeal was submitted in August 1998.  The 
veteran testified before the undersigned Board Member at a 
videoconference hearing in May 1999.


FINDINGS OF FACT

1.  In an unappealed decision of September 1982, the RO 
denied the veteran's claims for service connection for polio 
of the left leg and degenerative disc disease of the lower 
back.

2.  Subsequent to the RO's September 1982 decision, the 
veteran submitted evidence which bears directly but not 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, but is not so 
significant that it must be considered to decide fairly the 
merits of the claims for service connection for aggravation 
of his left leg disorder and a low back disability.

3.  There is no competent medical evidence of a nexus between 
the veteran's right knee disorder of osteoarthritis, status 
post total knee replacement, and his period of service.


CONCLUSIONS OF LAW

1.  The RO's decision of September 1982 denying service 
connection for polio of the left leg and degenerative disc 
disease of the lower back is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991) and §§ 7103, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the September 1982 RO 
decision is new but not material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
polio of the left leg and a low back disorder have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim for service connection for right knee 
osteoarthritis, status post total knee replacement is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Where a claim for service connection involves a pre-existing 
injury or disease, such disorder will be considered to have 
been aggravated by active military, naval, or air service 
where there is a measurable worsening in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
Board's first inquiry is whether there has been any 
measurable worsening of the disability during service, and 
then whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  Id.  See also Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  In this 
case, there is no dispute that the veteran's polio and 
resulting left leg atrophy pre-existed service.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's September 1982 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203 
(1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).
If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

1.  Left leg disorder

The veteran's claim for service connection for aggravation of 
polio of the left leg on the basis of aggravation of a 
preexisting disability was denied in September 1982.  The 
relevant evidence of record at that time was the following:  
Service medical records; clinical records of Dr. H. M. 
Margolis & Associates, dated from April 1971 to October 1971; 
employment examination dated in November 1981; record of 
private medical examination dated in August 1982, performed 
by Dr. M. H. Rosenblum; and statement dated in August 1982 
submitted by Dr. Harold E. Swensen.

The service medical entrance examination in October 1945 was 
negative for any musculoskeletal defects except for mild 
scoliosis, which was asymptomatic.  Service medical records 
do not contain any indications of treatment for or complaints 
of problems of the left leg.  There is no mention of any 
musculoskeletal abnormalities on the separation examination 
dated in November 1946.

The post-service medical records collectively show that the 
veteran had a history of polio in childhood at either age 18 
or 14 months.  As a result, his left thigh and calf were 
atrophied and the left leg was shorter than the right.  The 
left knee was normal.  There was no indication that the left 
leg disorder underwent a permanent worsening during service.  
In May 1971, it was noted that the veteran's hobbies included 
bowling, at which he was quite proficient.  He had recently 
had difficulty in climbing stairs and with bowling.  He had 
functioned well in employment and in his home life.

Subsequent to the RO's September 1982 decision, the following 
information has been submitted:  physical evaluation report 
of Harmarville Rehabilitation Center dated in October 1986; 
letter written by Dr. Lee A. Rosenblum, dated in May 1998; 
and transcript of May 1999 videoconference hearing.  The 
October 1986 report indicates the veteran had significant 
atrophy of the left thigh and calf with diminished strength.  
Weakness, particularly in the quadriceps, had caused 
recurrent falls and resultant injuries.  He had recently 
developed right knee pain which was likely due to an over use 
syndrome in which the veteran favored the left leg.  It was 
recommended that the patient use an orthotic device to 
stabilize his left knee, in order to take stress off his low 
back and right leg.  The May 1998 letter written by Dr. 
Rosenblum indicates that the veteran had muscle atrophy at 
the time of service, based on his history of polio at age 14 
months.  His muscle atrophy now causes other problems, 
including difficulty in walking, low back pain and increased 
degenerative arthritis in the right knee.  Further, the 
veteran has chronic anemia, which further aggravates his 
muscle weakness in the left lower extremity.

In his hearing testimony, the veteran stated that he had 
polio prior to service, and a resulting shorter left leg.  He 
did not know how he got through the physical evaluation, but 
his fellow servicemen helped him through boot camp.  After 
that, he was assigned to a clerical position, although he 
continued to have weekend marches for six months.  He lived 
with the pain after service and did not seek treatment until 
the 1970's.  He felt he should not have been drafted in 1945.

The new evidence submitted by the veteran since the September 
1982 final decision does not contain any indication that the 
veteran's left leg disorder resulting from polio was 
permanently increased during service.  The newly submitted 
medical evidence merely confirms the conclusions of the 
medical evidence which was already of record-ie., that the 
veteran had polio as a child, that the polio caused muscle 
atrophy of his left leg, and that he has had to compensate 
for his left leg weakness, thereby causing strain to his 
right knee and low back.  Although the veteran states that 
his left leg disorder was aggravated during service, there is 
no medical evidence to substantiate that claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).  In 
fact, the evidence of record shows that the veteran's left 
leg disorder did not cause significant pain and interference 
with his activities until the 1970's, over 20 years after his 
separation from service.  Thus, although the veteran's 
disorder may have worsened over time, the evidence suggests 
this worsening occurred long after his period of active duty.  
Inasmuch as evidence that the veteran's left leg disorder was 
aggravated during service has not been submitted, the Board 
need not engage in further analysis of the claim.


2.  Low back disorder

The veteran's claim for degenerative disc disease of the 
lower back was denied in September 1982.  At that time, the 
following pertinent medical records were of record:  Service 
medical records; letter written by Dr. Garron G. Weiker, 
dated in September 1977; letters written by Dr. Harold E. 
Swensen, dated in June 1976 and August 1982; record of 
private medical examination dated in August 1982, performed 
by Dr. M. H. Rosenblum. 

Service medical records are completely silent as to any 
complaints of back pain or abnormalities of the spine.  In 
his June 1976 letter, Dr. Swensen stated that the veteran had 
had chronic pain, which was persistent and unresponsive to 
treatment.  No abnormalities could be detected.  The history 
of polio was noted, but it was indicated that the veteran has 
"gotten along quite nicely despite the disability."  In his 
letter dated in September 1977, Dr. Weiker states that the 
veteran had a two-year history of chronic low back pain, with 
pain increasing with activity.  X-rays reviewed by Dr. Weiker 
showed degenerative changes in the cervical spine, but no 
abnormalities of the lumbosacral spine.  Dr. Weiker felt the 
veteran had mechanical low back pain.  An August 1982 letter, 
authored by Dr. Swensen, confirmed the diagnoses of other 
doctors, that the veteran had mechanical low back problems.

Subsequent to the September 1982 decision, the following 
medical evidence has been submitted:  X-rays of the lumbar 
and cervical spines and the pelvis, dated in August 1977; 
Presbyterian University Hospital records dated in March 1976; 
Harmarville Rehabilitation Center physical evaluation report, 
dated in October 1986; letter written by Dr. Lee A. 
Rosenblum, dated in May 1998; letter written by Douglas 
MacPherson, D.C., dated in October 1998; and transcript of 
the May 1999 Board hearing.

Cumulatively, these records indicate that the veteran 
continues to have chronic right-sided low back pain, with 
evidence of some minor degenerative changes.  The letter from 
chiropractor Douglas MacPherson states that the veteran's 
chronic low back disorder is related to his weakness of the 
left leg due to polio.  According to Dr. MacPherson, the left 
leg weakness has interfered with the veteran's gait and put 
additional stress on the lumbar spine.  The veteran also has 
a mild lumbar scoliosis, which contributes to the 
degenerative changes.

The records submitted by the veteran subsequent to the 
September 1982 decision are not material to the outcome of 
the claim and do not require the Board to reopen it.  There 
is no indication that the veteran's chronic low back pain is 
caused by any incident of service.  Rather, the conclusion is 
that the pain is due to the veteran's left leg muscle 
weakness.  As explained above, this is a pre-existing 
condition, and there is no medical evidence that it was 
aggravated during service.  As with the claim for a left leg 
disorder, the claim for a low back disorder is not reopened, 
and no further analysis is necessary.


3.  Osteoarthritis of the right knee

The claim for service connection for osteoarthritis of the 
right knee, status post total knee replacement, is a new 
claim; however, the veteran's argument is essentially the 
same as those pertaining to the other two claims.  That is, 
the veteran argues that his right knee condition results from 
his left leg weakness.  Service connection may be granted on 
a secondary basis where a disability is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is established on a secondary basis, 
the secondary condition shall be considered a part of the 
original condition.  Id.  In this case, however the veteran 
has not established service connection for his left leg 
disorder, and therefore is not entitled to achieve service 
connection on a secondary basis for a right knee condition 
resulting from that left leg disorder.

Nor is service connection warranted for the right knee 
condition on a direct basis.  There is no mention of any 
right knee problems or abnormalities in the service medical 
records.  Apparently, in 1971, the veteran sought treatment 
from the practice of Dr. H. M. Margolis & Associates for 
right knee pain.  He was diagnosed with chondromalacia of the 
interior aspect of the right patella.  He was given 
strengthening exercises.  The diagnosis was later changed to 
questionable chondromalacia patella or early degenerative 
changes.  He was hospitalized in May 1971 and diagnosed with 
osteoarthritis with superimposed bursitis of the right knee.  
He was instructed to wear a 1-inch lift on his left shoe.  
The veteran sought treatment in 1981 from Dr. Swensen for 
knee pain and was treated with conservative measures.  
However, due to advancing osteoarthritis of the right knee, 
total replacement was performed in 1987.

As previously discussed, the right knee osteoarthritis is 
believed to be either caused or accelerated by the left leg 
weakness and resulting abnormal gait.  However, there is no 
medical evidence to indicate a linkage between the 
osteoarthritis and the period of active service.  In the 
absence of competent medical evidence of a nexus between the 
current condition and the period of active service, the claim 
is not well grounded and must be denied.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); and Epps, 126 F.3d 
at 1467-68.



ORDER

1.  As new and material evidence to reopen the claim for 
service connection for a left leg disorder due to polio has 
not been submitted, the claim is denied.

2.  As new and material evidence to reopen the claim for 
service connection for a low back disorder has not been 
submitted the claim is denied.

3.  Service connection for osteoarthritis of the right knee, 
status post total knee replacement, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

